NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-3063

                                 ROCCO SANTOMENNO,

                                                       Petitioner,

                                             v.

              DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,

                                                       Respondent.

        Alan J. Baldwin, Broderick, Newmark & Grather, Morristown, New Jersey, for
petitioner.

      Elizabeth A. Holt, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent. With her on the brief
were Gregory G. Katsas, Acting Assistant Attorney General, Jeanne E. Davidson, Director,
and Martin F. Hockey, Jr., Assistant Director.

Appealed from: Arbitrator’s Decision
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-3063

                              ROCCO SANTOMENNO,

                                                            Petitioner,
                                         v.

            DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,

                                                            Respondent.



                                 Judgment
ON APPEAL from the        ARBITRATOR’S DECISION

In CASE NO(S).

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL, Circuit Judges, and ALSUP*, District Judge).


                          AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED: _October 9, 2008___              / s / Jan Horbaly
                                       Jan Horbaly, Clerk




*    Honorable William H. Alsup, District Judge, United States District Court for the
Northern District of California, sitting by designation.